

	

		II

		109th CONGRESS

		1st Session

		S. 563

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. DeWine (for himself

			 and Mr. Rockefeller) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To improve driver licensing and education,

		  and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Driver Licensing and Education

			 Improvement Act of 2005.

		

			2.

			Driver licensing and education

			

				(a)

				National Driver Licensing and Education Improvement

			 Program

				Section 105 of title 49,

			 United States Code, is amended by adding at the end the following:

				

					

						(f)

						(1)

							There is established,

				within the National Highway Traffic Safety Administration, the National Driver

				Licensing and Education Improvement Program.

						

							(2)

							The National Driver

				Licensing and Education Improvement Program shall—

							

								(A)

								provide States with

				services for coordinating the motor vehicle driver education and licensing

				programs of the States;

							

								(B)

								develop, and make available

				to the States, a cooperatively developed, research-based model for novice

				driver motor vehicle driver education and graduated licensing that incorporates

				the best practices in driver education and graduated licensing;

							

								(C)

								carry out such research and

				undertake such other activities that the Administrator determines appropriate

				to develop and continually improve the model described in subparagraph

				(B);

							

								(D)

								provide States with

				voluntary technical assistance for the implementation and deployment of the

				model described in subparagraph (B) through pilot programs and other

				means;

							

								(E)

								develop and recommend to

				the States methods for harmonizing the presentation of motor vehicle driver

				education and licensing with the requirements of multistage graduated licensing

				systems, including systems described in section 410(b)(1)(D) of title 23, and

				to demonstrate and evaluate the effectiveness of those methods in selected

				States;

							

								(F)

								develop programs

				identifying best practices for the certification of driver education

				instructors;

							

								(G)

								provide States with

				financial assistance under section 412 of title 23 for—

								

									(i)

									the implementation of the

				motor vehicle driver education and licensing comprehensive model recommended

				under subparagraph (B);

								

									(ii)

									the establishment or

				improved administration of multistage graduated licensing systems; and

								

									(iii)

									the support of other

				improvements in motor vehicle driver education and licensing programs;

								

								(H)

								evaluate the effectiveness

				of the comprehensive model recommended under subparagraph (B); and

							

								(I)

								perform such other

				functions relating to motor vehicle driver education or licensing as the

				Secretary may require.

							

							(3)

							Not later than 3 years

				after the date of enactment of the Driver Licensing and Education Improvement

				Act of 2005, the Administrator shall submit to Congress a report on the

				progress made by the National Driver Licensing and Education with respect to

				the functions described in paragraph (2).

						.

			

				(b)

				Grant program for improvement of driver education and

			 licensing

				

					(1)

					Authority

					Chapter 4 of title 23, United

			 States Code, is amended by adding at the end the following:

					

						

							412.

							Driver education and licensing

							

								(a)

								Authority

								

									(1)

									In general

									The Secretary shall

				establish a program to provide grants to States to—

									

										(A)

										improve motor vehicle

				driver education programs; and

									

										(B)

										establish and improve the

				administration of graduated licensing systems, including systems described in

				section 410(b)(1)(D).

									

									(2)

									Program administration

									The Secretary shall

				administer the program established under this section through the National

				Driver Licensing and Education Improvement Program.

								

								(b)

								Rulemaking

								

									(1)

									Eligibility requirements

									Not later than 18 months

				after the date of enactment of this section, the Secretary shall issue

				regulations, which describe the eligibility requirements, application and

				approval procedures and standards, and authorized uses of grant funds awarded

				under this section.

								

									(2)

									Use of funds

									The regulations issued

				under this subsection shall authorize the use of grant funds—

									

										(A)

										for quality assurance

				testing, including followup testing to monitor the effectiveness of—

										

											(i)

											driver licensing and

				education programs;

										

											(ii)

											instructor certification

				testing; and

										

											(iii)

											other statistical research

				designed to evaluate the performance of driver education and licensing

				programs;

										

										(B)

										to improve motor vehicle

				driver education curricula;

									

										(C)

										to train instructors for

				motor vehicle driver education programs;

									

										(D)

										to test and evaluate motor

				vehicle driver performance;

									

										(E)

										for public education and

				outreach regarding motor vehicle driver education and licensing; and

									

										(F)

										to improve State graduated

				licensing programs and carry out related enforcement activities.

									

									(3)

									Consultation requirement

									In prescribing regulations

				under this subsection, the Secretary shall consult with—

									

										(A)

										the heads of such Federal

				departments and agencies as the Secretary considers appropriate on the basis of

				relevant interests or expertise;

									

										(B)

										appropriate officials of

				the governments of States and political subdivisions of States; and

									

										(C)

										other experts and

				organizations recognized for expertise, with respect to novice drivers,

				in—

										

											(i)

											graduated driver

				licensing;

										

											(ii)

											publicly administered

				driver education; or

										

											(iii)

											privately administered

				driver education.

										

								(c)

								Matching requirement

								The amount of grant funds

				awarded for a program, project, or activity under this section may not exceed

				75 percent of the total cost of such program, project, or activity.

							

								(d)

								Prohibited activities

								Grant funds provided to

				States under this section may not be used to finance—

								

									(1)

									the day-to-day operational

				expenses, including employee salaries and facilities costs, of publicly or

				privately administered driver education programs; or

								

									(2)

									the activities described in

				subparagraphs (A) through (C) of subsection (b)(2) in fiscal year 2006 or

				2007.

								.

				

					(2)

					Clerical amendment

					The table of sections at the

			 beginning of chapter 4 of title 23, United States Code, is amended by adding at

			 the end the following:

					

						

							412. Driver education and

				licensing.

						

						.

				

				(c)

				Study of national driver education standards

				

					(1)

					Requirement for study

					The Secretary of

			 Transportation shall conduct a study to determine whether the establishment and

			 imposition of nationwide minimum standards of motor vehicle driver education

			 would improve national highway traffic safety or the performance and legal

			 compliance of novice drivers.

				

					(2)

					Time for completion of study

					The Secretary shall complete

			 the study not later than 2 years after the date of enactment of this

			 Act.

				

					(3)

					Report

					The Secretary shall publish a

			 report on the results of the study under this section not later than 2 years

			 after the study is completed.

				

				(d)

				Authorization of appropriations

				

					(1)

					In general

					There are authorized to be

			 appropriated $25,000,000 for each of the fiscal years 2006 through 2010 to

			 carry out section 412 of title 23, United States Code, as added by subsection

			 (b).

				

					(2)

					Availability

					Funds appropriated pursuant

			 to paragraph (1) for fiscal years 2006 and 2007 may be used for the National

			 Driver Licensing and Education Improvement Program established under section

			 105(f) of title 49, United States Code.

				

				(e)

				Grants for support of alcohol-Impaired driving

			 countermeasures

				

					(1)

					Revised eligibility requirements

					Section 410(b)(1)(D) of title

			 23, United States Code, is amended to read as follows:

					

						

							(D)

							Graduated licensing system

							A multiple-stage graduated

				licensing system for young drivers that—

							

								(i)

								authorizes the issuance of

				an initial license or learner’s permit to a driver on or after the driver’s

				16th birthday;

							

								(ii)

								makes it unlawful for a

				person under age 21 to operate a motor vehicle with a blood alcohol

				concentration of .02 percent or greater;

							

								(iii)

								provides for a learning

				stage of at least 6 months and an intermediate stage of at least 6 months;

				and

							

								(iv)

								applies the following

				restrictions and features to the stages described in clause (iii) and to such

				other stage or stages as may be provided under State law:

								

									(I)

									A restriction that not more

				than 2 passengers under age 18 may occupy a vehicle while it is being operated

				by a young driver.

								

									(II)

									Nighttime driving

				restrictions applicable, at a minimum, during the hours between 10:00 p.m. and

				5:00 a.m.

								

									(III)

									Special penalties

				(including delays in progression through the stages of the graduated licensing

				system) for violations of restrictions under the system and violations of other

				State laws relating to operation of motor vehicles.

								.

				

					(2)

					Effective date

					The amendment made by

			 paragraph (1) shall take effect 1 year after the date of enactment of this

			 Act.

				

